Citation Nr: 0200004	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  98-04 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
arthritis of the lumbar spine currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
bilateral pes planus with hallux valgus currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel



INTRODUCTION
The veteran served on active duty from June 1972 through June 
1992.

This matter comes before the Board on appeal from a November 
1996 rating decision that, after having considered the 
veteran's request for an increased rating for arthritis of 
the cervical lumbar spines, then rated as 10 percent 
disabling, found this disorder to be more appropriately rated 
as two separate disorders, arthritis of the cervical spine 
and arthritis of the lumbar spine, each rated 10 percent 
disabling, respectively, effective from September 1996.  The 
rating board also denied entitlement to an increased rating 
for bilateral pes planus with hallux valgus, then rated as 10 
percent disabling.  Following a notice of disagreement with 
this rating decision, filed in July 1997, a statement of the 
case (SOC) was issued in December 1997 on the issues of 
entitlement to increased ratings for arthritis of the lumbar 
spine and pes planus.  The veteran filed a VA Form 1-9 
disputing the ratings assigned his back and foot 
disabilities.  In October 1998, a rating decision was issued 
that raised the veteran's disability rating for bilateral pes 
planus to 30 percent disabling, effective in September 1996.

A rating decision in October 2001 increased the disability 
rating assigned arthritis of the cervical spine to 20 
percent, effective from May 1998, the date of a personal 
hearing accorded the veteran at the RO.  The issue of 
entitlement to an increased rating for arthritis of the 
cervical spine will be the subject of a remand that follows.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's service connected arthritis of the lumbar 
spine is manifested by slight loss of function due to back 
pain.

3.  The veteran's service connected bilateral pes planus, 
with hallux valgus, is manifested by objective evidence of 
marked deformity, pain on manipulation and use, no corns or 
calluses, no edema, no extreme tenderness of plantar surfaces 
of the feet, and no marked inward displacement and severe 
spasm of the tendo achilles on manipulation.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected arthritis of the 
lumbar spine have not been met.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2001), 38 C.F.R. § 3.321, 4.7, 4.16, 4.71a, 
Diagnostic Code 5010, 5292 (2001).

2.  The criteria for a disability rating in excess of 30 
percent for the veteran's service-connected bilateral pes 
planus have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.321, 4.7, 4.16, 4.71a, 
Diagnostic Code 5276 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Regulations 
implementing the VCAA have recently been promulgated.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for their 
consideration of this law's implications.  In this regard, 
the Board observes that the record includes the reports of 
examinations conducted for VA purposes in connection with 
these claims, and the veteran's relevant treatment records 
have been associated with the claim file.  Moreover, it 
appears that the RO has informed the veteran, by means of the 
SOCs issued during the course of this appeal, of that 
evidence which would be necessary to substantiate the claims 
and of the applicable laws and regulations.  Under these 
circumstances, the Board concludes that VA has met its duty 
to assist in developing the facts pertinent to these claims 
pursuant to the provisions of the recently enacted Veterans 
Claims Assistance Act of 2000, and that no further 
development in this regard is required.

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. § 1155, 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion . . .. [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992).

1.  Arthritis of the Lumbar Spine

The veteran was service connected for arthritis of the 
cervical and lumbar spines in July 1993, and was assigned a 
10 percent disability rating for this condition.  His service 
medical records show that the veteran was treated 
intermittently for complaints of low back pain.  A report 
from x-rays taken in November 1986 of the veteran's lower 
back revealed degenerative lipping in the L5 region of his 
spine.

The veteran was examined for VA purposes in October 1996, in 
connection with his claim for an increased rating.  The 
veteran complained of a pain in his neck and left shoulder.  
He stated that his lower back hurt him most of the time.  He 
reported that his pain was made worse by lifting, bending and 
prolonged periods of standing.  The examiner noted in his 
report that he could not examine the veteran in a standing 
position due to the veteran's underlying neurological 
condition - Guillain-Barre Disease, thus the examination was 
somewhat limited.  The veteran's range of motion was as 
follows: forward flexion to 70 degrees; both left and right 
lateral flexion were to 40 degrees; and left and right 
rotation were to 35 degrees respectively.  The examiner found 
objective evidence of pain upon motion.  The veteran was 
diagnosed as suffering from arthritis of the lumbar spine, 
despite a normal x-ray.

The RO issued a rating decision in November 1996 which found 
that the veteran's arthritis of the spine was more 
appropriately rated as two separate conditions - as traumatic 
arthritis of the cervical spine, with limitation of lateral 
flexion evaluated as 10 percent disabling and traumatic 
arthritis of the lumbar spine with limitation of flexion 
evaluated as 10 percent disabling.

The veteran was examined again for VA purposes in July 1998.  
He complained of experiencing spasms and constant aching in 
his back since his last VA examination in 1996.  The veteran 
stated that his pain had been much worse since he developed 
Guillain-Barre syndrome some years earlier.  He described his 
pain during back spasms as a 9 out of a possible 10.  He did 
not use specific treatment for these episodes, but usually 
went to bed.  The spasms and pain lasted for approximately 2 
to 4 hours, and his muscles were sore afterwards.  The 
veteran described spasms all over his body and the examiner 
noted that these pains are secondary to Guillain-Barre 
syndrome and not necessarily due to a back disease.

Upon physical examination, the veteran walked with a 
bilateral limp due to Guillain-Barre.  There was some spasm 
of the lumbar spine and extension was to 25 degrees with some 
pain.  The lateral flexion was 40 degrees bilaterally with 
pain, and rotation to 35 degrees bilaterally.  Flexion 
(forward) was 45 degrees actively with pain and 80 degrees 
passively.  The examiner attributed all of the veteran's 
weakness to his underlying Guillain-Barre syndrome, noting 
that it was impossible to estimate how much of the veteran's 
problem was related to his back, but estimated that it was a 
very small portion.  The examiner took x-rays of the 
veteran's lumbar spine, which were read as normal, without 
evidence of arthritis.  The examiner's diagnosis was 
lumbosacral spine sprain and mechanical back pain implicated 
by his underlying neurological disease.  Based upon this 
report, the RO issued a rating decision in October 1998 that 
continued the 10 percent disability rating for the veteran's 
arthritis of the lumbar spine.

The RO has assigned the veteran's service connected lumbar 
spine disability a 10 percent disability rating under the 
provisions of Diagnostic Codes 5010-5292.  Diagnostic Code 
5010 provides that arthritis due to trauma that is 
substantiated by x-rays is to be rated at degenerative 
arthritis, Diagnostic Code 5003.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 
(2001).  Although x-rays of the veteran's lumbar spine do not 
show arthritis, he does exhibit limitation of motion of the 
lumbar spine.

Diagnostic Code 5292 contemplates limitation of motion of the 
lumbar spine.  Pursuant to Diagnostic Code 5292, a 10 percent 
disability rating is warranted when limitation of motion is 
slight; 20 percent when it is moderate and 40 percent when it 
is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

Diagnostic Code 5295, relating to lumbosacral strain, 
provides that a 10 percent disability rating is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent disability rating is assigned where there is evidence 
of muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
disability rating is properly assigned where the symptoms are 
severe, with listing of whole spine to opposite side, 
positive Goldwaithe's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-athritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).

The report of the VA examination in July 1998 noted that his 
forward flexion was 45 degrees and backward extension was 25 
degrees.  His lateral flexion was normal at 40 degrees 
bilaterally, as was bilateral rotation which was to 35 
degrees.  Although normal forward flexion is roughly 90 
degrees (where the trunk of the body is parallel to the 
ground), and the veteran's is 45 degrees, the examiner found 
that the veteran's limitation of motion was primarily due to 
his underlying neurological condition, Guillain-Barre 
syndrome, with only a small portion attributable to his 
lumbar spine.  The examiner's diagnosis was lumbosacral spine 
sprain and mechanical back pain implicated by his underlying 
neurological disease.

Based upon a review of the evidence of record, and the 
veteran's over all symptomatology, his limitation of motion 
of his lumbar spine due to traumatic arthritis is best 
described as slight.  He does not report use of any 
medication, either prescription or over the counter, for pain 
management.  The medical records associated with the claims 
file do not show that the veteran currently receives any type 
of physical therapy or other medical treatment for this 
condition; nor has the veteran reported receiving any 
treatment for this condition on either a regular basis or on 
isolated occasions.  Therefore, the Board finds that the 
limitation of motion of the lumbar spine, due to traumatic 
arthritis is no more than slight and the criteria for a 
rating for a lumbar spine disability in excess of 10 percent 
have not been met.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2001).

In reaching this decision, the Board has considered the 
doctrine of the benefit of the doubt under the Veterans 
Claims Assistance Act of 2000, 38 U.S.C. § 5107 
(2001), but we find that the evidence with respect to this 
claim is not of such approximate balance to warrant its 
application.  The preponderance of the evidence is against 
the veteran's claim for an increased rating for a lumbar 
spine disability.

The Board has also considered other provisions which might 
provide for a higher evaluation with respect to the issue on 
appeal, including 38 C.F.R. § 4.40, 4.45, as they relate to 
pain and any resulting functional impairment due to pain 
(including during flare-ups, as discussed in DeLuca v. Brown, 
supra).  In this regard, it must be acknowledged that the 
veteran's statements obviously provide evidence of discomfort 
and limitations of mobility that is evidently caused by his 
lower back.  At the same time however, it must be noted when 
the veteran was examined for VA purposes in October 1998, 
there was no evidence of muscle spasm or of any marked 
limitation of forward bending, and the veteran's limitation 
of motion of the lumbar spine was slight, and primarily due 
to a neurological disorder.  In view of this, the Board finds 
that the 10 percent rating assigned by the RO contemplates 
the veteran's complaints of pain and compensates him for it.  
Accordingly, the provisions of sections 4.40 and 4.45 do not 
call for the assignment of a rating in excess of 10 percent.

Furthermore, the Board finds in this case that the evidence 
does not present such an unusual disability so as to render 
impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits of the director of the Compensation and Pension 
Service).  The governing norm in an exceptional case is a 
finding of such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  These factors are not shown here.  While the 
veteran's lumbar spine disability has been documented by 
medical findings, there is no evidence showing that this 
condition alone was severe enough to cause marked 
interference with his employment.  Moreover, higher schedular 
ratings are available for more severe symptoms, and the 
rating schedule is not shown to be inadequate for proper 
evaluation.  38 C.F.R. § 3.321(b)(1).

2.  Bilateral Pes Planus with Hallux Valgus

A review of the record reflects that the veteran was service 
connected for bilateral pes planus, with hallux valgus in the 
July 1993 rating decision and was assigned a 10 percent 
disability rating for this condition.  Service medical 
records show that in November 1975, while in service, the 
veteran was diagnosed as having pes planus.

The veteran was examined for VA purposes in October 1996.  
The veteran complained of pain and swelling in his feet for 
the previous 20 year period.  Upon physical examination, the 
examiner found bilateral pes planus, ankle pronation and 
hallux valgus.  The examiner was unable to test the veteran's 
posture, function and gait because he was confined to a 
wheelchair due to Guillain-Barre syndrome.  The examiner's 
diagnosis was bilateral pes planus with hallux valgus.  Based 
on this examination, the RO issued a rating decision in 
November 1996 that continued the veteran's disability rating 
of 10 percent for his service-connected bilateral pes planus 
with hallux valgus.

Subsequent to the 1996 VA examination, the RO obtained 
medical records from the hospital at Fort Benning, Georgia, 
where the veteran received medical treatment after his 
discharge from service.

The veteran was examined again for VA purposes in July 1998.  
The veteran complained of pain in his feet when he stood on 
them for as short a period of time as 15 minutes.  After 
standing, he must rest for about 45 minutes.  He stated that 
the longer he stands, the more his feet hurt him.  He 
reported that his shoe size had increased from a 10 1/2 to a 
12, bilaterally, and that arch supports hurt his feet.  Upon 
examination, the examiner observed bilateral bunions.  The 
veteran's right metatarsal joint was deviated laterally by 28 
degrees and the left was deviated by 20 degrees.  The MP 
joints were tender.  The examiner noted that the veteran had 
severe pes planus with ankle pronation to 15 degrees 
bilaterally.  He did not have corns or calluses, or edema at 
the time of the examination.  In the examiner's opinion, the 
veteran was experiencing a moderate loss of function due to 
pain in his feet.  The examiner diagnosed the veteran as 
suffering from bilateral pes planus with hallux valgus.  
Based upon the report from this examination, the RO issued a 
rating decision in October 1998 that increased the veteran's 
disability rating to 30 percent for bilateral pes planus with 
hallux valgus.

The service-connected pes planus ("flatfoot") is rated in 
the VA Schedule  for Rating Disabilities under Diagnostic 
Code 5276.  A 50 percent rating is assigned for bilateral 
pronounced pes planus with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
A 30 percent rating is assigned for bilateral severe pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2000).

Here, a thorough review of the veteran's claims file reveals 
no objective evidence of the symptoms required for a 50 
percent evaluation.  The veteran reports experiencing pain 
when he walks, but there is no objective evidence of the 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked displacement and severe spasm of the tendo 
achilles on manipulation required for a higher rating, 
although the disorder is apparently not improved by 
orthopedic shoes or appliances.  Therefore, the Board 
concludes that the symptoms manifested by the veteran's 
service-connected bilateral pes planus do not more nearly 
approach those of the higher, 50 percent rating, but have 
been appropriately rated under Diagnostic Code 5276 for 
severe bilateral pes planus at a 30 percent disability 
rating.

In reaching this decision, the Board has considered the 
doctrine of the benefit of the doubt under the Veterans 
Claims Assistance Act of 2000, Pub. L. no. 106-475, § 4.114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107), but we find that the evidence with respect 
to this claim is not of such approximate balance to warrant 
its application.  The preponderance of the evidence is 
against the veteran's claim for an increased rating for a 
disability arising from bilateral pes planus.

The Board has also considered other provisions which might 
provide for a higher evaluation with respect to the issue on 
appeal, including 38 C.F.R. § 4.40, 4.45, as they relate to 
pain and any resulting functional impairment due to pain 
(including during flare-ups, as discussed in DeLuca v. Brown, 
supra).  However, Diagnostic Code 5276, acquired flatfoot, 
does not evaluate the veteran's foot disability with respect 
to range of motion; therefore, sections 4.40 and 4.45, with 
respect to pain on motion, are not applicable, Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

In addition, the Board finds in this case that the evidence 
does not present such an unusual disability so as to render 
impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits of the director of the Compensation and Pension 
Service).  The governing norm in an exceptional case is a 
finding of such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  These factors are not shown here.  While the 
veteran's painful feet have been documented by medical 
findings, there is no evidence showing that this condition 
was severe enough to cause marked interference with his 
employment.  Moreover, higher schedular ratings are available 
for more severe symptoms, and the rating schedule is not 
shown to be inadequate for proper evaluation.  38 C.F.R. 
§ 3.321(b)(1).


ORDER

1.  Entitlement to an increased rating for service-connected 
traumatic arthritis of the lumbar spine currently rated as 10 
percent disabling is denied.

2.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus currently rated as 30 
percent disabling is denied.


REMAND

The November 1996 rating action awarded separate 10 percent 
disability ratings for arthritis of the cervical spine and 
for arthritis of the lumbar spine, which thus increased the 
evaluation hitherto assigned both disabilities from 10 
percent to 20 percent.  In his notice of disagreement 
received in July 1997, the veteran wrote that he was "in 
disagreement with your decision to only allow me an 
additional 10% on my back condition . . . ."  He indicated 
that his "back" was worse, without making a distinction 
between his cervical spine and his lumbar spine.

The Board construes his notice of disagreement as 
disagreement with the ratings assigned both his lumber spine 
and his cervical spine.  Although a later rating decision 
increased the evaluation of his cervical spine to 20 percent, 
no statement of the case has been provided the veteran on the 
issue of entitlement to an increased rating for arthritis of 
the cervical spine, rated 10 percent prior to May 19, 1998, 
and rated 20 percent subsequent to May 19, 1998.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Hence, this 
issue must be remanded for the following action:

		The RO should provide the veteran a statement of
		the case on the issue of entitlement to an 
increased
		rating for arthritis of the cervical spine.  The 
veteran
		should be provided all appropriate laws and 
regulations
		pertinent to this issue, and apprised of his 
appellate
		rights and responsibilities regarding perfecting an 
appeal
		of the rating assigned this disability.

			If and only if the veteran perfects an appeal 
of
		the rating assigned his cervical spine arthritis, 
then the
		case should be returned to the Board in accordance 
with
the current appellate procedures.

The veteran is hereby informed that he may furnish additional 
evidence and/or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to ensure that the veteran is 
afforded due process of law.  No opinion, either legal or 
factual, is intimated as to the merits of the veteran's claim 
by this Remand.  The veteran need not undertake any 
additional action until he receives further notification from 
VA.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directed the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

